Citation Nr: 1025151	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for loss 
of right kidney function. 

2.  Entitlement to service connection for chronic bladder 
infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel  





INTRODUCTION

The Veteran served on active duty from April 1960 to November 
1961.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in March 2005 and January 2009 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In the March 2005 decision, the RO 
increased the evaluation for the Veteran's service-connected loss 
of right kidney function from 0 to 30 percent disabling, 
effective October 21, 1992.  In the January 2009 decision, the RO 
denied the Veteran's claim of entitlement to service connection 
for chronic bladder infections.

In February 2010, the Veteran submitted a substantive appeal 
stating that he was losing function in his left kidney due to his 
chronic bladder infections.  As this matter is not presently on 
appeal, it is referred to the RO for appropriate action.  The 
Board notes that the RO previously denied service connection for 
left reflex kidney, status post staghorn calculi, in an August 
2007 rating decision.  

The issue of entitlement to an evaluation greater than 30 percent 
for loss of right kidney function is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a November 2004 Board decision, and implemented by a December 
2004 rating decision, compensation benefits were granted under 
38 U.S.C.A. § 1151 for a right kidney disability with loss of 
kidney function, including an implied grant for bladder 
infections, resulting from surgical procedures performed at a VA 
medical facility in 1980.



CONCLUSION OF LAW

The appeal of the claim of entitlement to service connection for 
chronic bladder infections has become moot by virtue of a 
November 2004 Board decision, and implemented by a December 2004 
rating decision, that granted the Veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 for a right kidney 
disability and bladder infections resulting from surgical 
procedures performed at a VA medical facility in 1980, and there 
remains no matter in controversy for which the Board has 
jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the introduction above, the appeal of the claim of 
entitlement to service connection for chronic bladder infections 
stems from a January 2009 rating decision that denied service 
connection for this disability, to include as secondary to loss 
of right kidney function.  However, this disability was 
previously the subject of a favorable Board decision in November 
2004, and implemented by a rating decision in December 2004, that 
addressed the issue of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for a right kidney disability and bladder 
infections resulting from surgical procedures performed at a VA 
medical facility in 1980.  The point of contention is that, in 
the Order portion of the decision in November 2004, the Board 
referred only to the grant of compensation benefits under 
38 U.S.C.A. § 1151 for a right kidney disability, with loss of 
kidney function, but did not specifically note bladder 
infections.  

Nonetheless, the Board did discuss the Veteran's bladder 
infections in the reasons and bases section of the decision 
granting that appeal.  In this regard, the Board noted in its 
analysis that there was medical evidence showing that the Veteran 
had had urinary tract infections since 1968, which was prior to 
the VA surgical procedures in 1980.  However, the Board also 
noted that evidence showed that the Veteran had reduced right 
kidney function following the 1980 surgical procedures and that a 
VA Acting Chief, SCI Service statement dated in July 1998 
indicated that in his professional opinion any operative 
procedure that involved cutting open the kidney two times within 
six weeks would result in some permanent damage and loss of 
function to the kidney.  The Board also made reference to a 
November 1999 VA treatment record containing an examiner's 
notation that the Veteran functionally had one kidney and that 
they needed to aggressively treat all urinary tract infections. 

In light of such evidence and after affording the Veteran the 
benefit of the doubt in the matter, the Board found in November 
2004 that the "circumstantial evidence warrants a finding that 
an additional disability of decreased function of the right 
kidney was due to operations performed at the VAMC in 1980."  
Although the Board did not specifically identify bladder 
infections as an additional disability of the 1980 operations in 
its order granting compensation benefits under 1151, the Board 
presently finds that the inclusion of this disability is implied.  
This is so based on the issue as the Board (and RO) characterized 
it, which specifically included bladder infections, and by the 
fact that the Board addressed evidence pertaining to urinary 
tract infections in its decision to grant the claim.  
Furthermore, in the most recent supplemental statement of the 
case (SSOC) addressing the severity of the Veteran's right kidney 
disability, dated in May 2009, the RO appears to have considered 
the criteria for bladder infections by noting that the Veteran 
had urinary tract infections and had been hospitalized once in 
the preceding 12 months.  

Accordingly, for the reasons explained above, the present appeal 
of the Veteran's claim of entitlement to service connection for 
chronic bladder infections has become moot by virtue of the 
November 2004 Board decision, and implemented by the December 
2004 rating decision.  Thus, this current appeal must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002).


ORDER

The appeal of service connection for chronic bladder infections 
is dismissed.  


REMAND

Following the issuance of the last SSOC in May 2009 addressing 
the issue of entitlement to an evaluation greater than 30 percent 
for the Veteran's loss of right kidney function, the Veteran 
submitted additional evidence to the RO.  The evidence consists 
of a June 2009 renal scan report, a compact disc containing VA x-
rays, and a statement from the Veteran in support of a higher 
rating.  This evidence is certainly pertinent to the present 
claim, especially in light of the renal scan results showing that 
the Veteran's right kidney revealed a decrease in total renal 
function from his previous exam of 10% to 5%.  Accordingly, as 
this evidence was not accompanied by a written waiver of review 
by the agency of original jurisdiction (AOJ), the AOJ must be 
afforded the opportunity to review the newly submitted evidence 
in the first instance.  See 38 C.F.R. § 20.1304(c); see also 
Disabled American Veterans v. Secretary of Veterans Affair, 327 
F.3d 1339 (Fed. Cir. 2003).

The Board regrets that a remand of this matter will further delay 
a final decision in the claim on appeal, but finds that such 
action is necessary to ensure that the appellant is afforded full 
due process of law.  See 38 C.F.R. § 20.1304(c) (2009); Bernard 
v. Brown, 4 Vet App 384 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should review the claims file, to 
include the evidence submitted after the May 
2009 SSOC and take any additional development 
deemed appropriate, including requesting a VA 
medical opinion.  The RO should then 
determine if the claim on appeal can be 
granted.  The Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond before the claims file is returned to 
the Board for further appellate 
consideration.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


